 
JOINT VENTURE AGREEMENT
 
THIS JOINT VENTURE AGREEMENT (this "Agreement") is made as of June 1 2010, by
and between Laser Detect Systems Ltd., a company organized under the laws of the
State of Israel with principal offices at 11 ‎Granit St., Qiryat Arie, PO Box
10168, Petach Tikva 49514, Israel ("Laser"), and Oramed Ltd., a company
organized under the laws of the State of Israel with principal offices at
Hi-Tech Park 2/5 Givat-Ram, PO Box 39098, Jerusalem 91390, Israel ("Oramed")
(Laser and Oramed are referred to herein as the "Founding Shareholders").
 
WHEREAS, 
the Founding Shareholders plan to establish an Israeli company to be named
Entera Ltd. (or such other name as may be approved by the Founding Shareholders
and the Companies Registrar) (the “Company”) and will at inception be the sole
shareholders of the Company; and

 
WHEREAS,
the Founding Shareholders desire to determine the principles, provisions, terms
and conditions required for the establishment, management, finance and operation
of the Company, all subject to the terms and conditions set forth herein; and

 
WHEREAS, 
Oramed will provide the Company with a license pursuant to the License Agreement
(as defined below), and Laser will be responsible for the initial funding the
Company on the terms set forth herein.

 
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties to this Agreement (the "Parties")
hereby agree as follows:
 
1.
General.

 
1.1           Purpose.  The Founding Shareholders shall cause the Company to be
incorporated under the laws of the state of Israel as a private company with
limited liability, which will be operated by them pursuant to the terms of this
Agreement for the purposes of developing pharmaceutical products for the oral
delivery of peptides pursuant to the License Agreement.
 
1.2           Articles.  The Company shall be organized in accordance with the
provisions of this Agreement. Promptly upon incorporation, the Parties shall
cause the Company to adopt this Agreement and approve the acts of the Parties
carried out in the name of the Company pursuant to Israeli law.  The articles of
association of the Company (the "Articles") shall be in a form mutually agreed
between the Founding Shareholders.  In case of any contradiction between the
provisions of this Agreement and the Articles, the provisions of the Articles
shall prevail and govern in the relationship between the Parties.
 
1.3           Offices. The Company’s offices shall be located in Oramed’s
offices at Hi-Tech Park 2/5 Givat-Ram, Jerusalem 91390, Israel.  The Company
will rent office space and services from Oramed for a period of up to 24 months
commencing on the Closing Date, for a non-refundable, up-front fee in the amount
of $36,000. It is acknowledged that the rental period may be less than 24 months
if Oramed vacates such premises before the end of such 24-month period.  The
services will include the use of one half of an office for one employee of the
Company and the use of office equipment and furniture.

 

--------------------------------------------------------------------------------

 

1.4           Accounting Services.  Oramed shall provide accounting services to
the Company for the maintenance of the Company's accounting records and the
preparation of quarterly and annual financial statements of the Company in
accordance with U.S. GAAP and IFRS, to the extent financial statements in
accordance with such rules are required by either of the Founding
Shareholders.  In consideration for such services, the Company shall pay to
Oramed a monthly fee in the amount of NIS 3,500 plus VAT.
 
2.
Capitalization, Closing and Share Transfers.

 
2.1           Capitalization.  The authorized share capital of the Company shall
initially consist of NIS 100,000 divided into 100,000 ordinary shares, NIS 1.00
par value each (the "Ordinary Shares").
 
2.1.1                        On the basis of the representations, warranties,
covenants, agreements, commitments, undertakings and obligations contained
herein, at the Closing (as such term is defined in Section 2.3 below), each of
Laser and Oramed shall purchase 5,000 Ordinary Shares (the "Original
Shares").  The Ordinary Shares issued to Laser shall be issued against payment
of $600,000, and the Ordinary Shares issued to Oramed shall be issued in
consideration of Oramed's entering into the License Agreement in the form
attached hereto as Exhibit A (the “License Agreement”).  Such Original Shares
shall, when issued at the Closing, be free and clear from any and all liens and
shall be duly authorized, validly issued, fully paid and nonassessable.
Immediately following the Closing, the issued and outstanding share capital of
the Company shall consist solely of the Original Shares.
 
2.1.2                        The Company shall adopt an employee share incentive
plan that allows for the grant of awards in accordance with Section 102 of the
Israeli Income Tax Ordinance [New Version], 1961.  Such plan shall condition the
issuance of Ordinary Shares thereunder to any person prior to the Company's
initial public offering on the execution by such person of a document agreeing
to become a party to this Agreement.  Within 60 days following the Closing, the
Company shall issue to Philip Schwartz as the Chief Executive Officer of the
Company (the “CEO”) options to purchase 1,098 Ordinary Shares (the “CEO
Options”), reflecting 9.9% of the Company's share capital immediately following
the Closing after dilution by the CEO Options. The CEO Options will be issued
under the share incentive plan and pursuant to Section 102 of the Ordinance. The
CEO Options shall have a ten (10) year term from the date of grant and shall be
subject to vesting over a three (3) year period, with one-third of the CEO
Options vesting upon the lapse of 6 months from the date of grant and one-third
on each of the second and third anniversary of the date of grant.  In the event
that prior to the lapse of 6 months from the date of grant the Company shall
receive equity financing from a third party investor, the vesting of the first
third of the CEO Options shall accelerate immediately prior to the consummation
of such investment.  The vesting of the CEO Options will accelerate in full in
the event that the CEO is terminated by the Company without cause and upon the
consummation of an IPO or M&A transaction (as such terms will be defined a
definitive agreement between the Company and the CEO).  The exercise price per
share of the CEO Options shall be the nominal value of the Ordinary Shares.

 
-2-

--------------------------------------------------------------------------------

 

2.2           Additional Shares.  Any future issuances of shares in the Company
will dilute all the shareholders of the Company (the "Shareholders")
proportionately, except as set forth in Section 3 below.
 
2.3           Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall take place on the second business day following the fulfilment
of the conditions set forth in Section 9 below, at the offices of Goldfarb,
Levy, Eran, Meiri, Tzafrir & Co., 2 Weizmann Street, Tel Aviv, or at such other
date and place as the Parties may otherwise agree (the date and time of the
Closing are hereinafter referred to as the “Closing Date”).
 
2.4           Share Transfers.
 
2.4.1                        Each of the Parties shall be subject to the
restrictions on Transfer (as defined below) of its respective Ordinary Shares
set forth below and in the Articles.
 
2.4.2                        Notwithstanding anything in this Agreement to the
contrary, any Party may freely Transfer any of its Ordinary Shares to a
Permitted Transferee thereof, subject to Section 2.4.3. “Permitted Transferee”
means:  (a) each of the Founding Shareholders; (b) as to any individual - any
grandparents, parents, siblings, children, lineal descendant (including step and
adopted children), and any spouse of such individual or any of the foregoing, or
trust of which at least one of the foregoing is the beneficiary; (c) any
Affiliate of the persons indicated in (a) or (b) above; (d) as to any
partnership: (1) any of its general and limited partners; (2) any of its
Affiliates; (3) any person, directly or indirectly, managing such entity; or (4)
any entity (and its partners) managed by the same management company or managing
general partner, or managed by an affiliate of such management company or
managing general partner; and (e) as to a trust, the beneficiary or
beneficiaries of such trust.  “Affiliate(s)” of any person shall mean another
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person;
and “control” shall mean ownership (direct or indirect) of more than 50% of the
shares of the subject person entitled to vote in the election of directors (or,
in the case of a person that is not a corporation, for the election of the
corresponding managing authority).
 
2.4.3                        Any transferee, concurrently with the completion of
the Transfer of Ordinary Shares, shall have executed a document assuming the
obligations of the transferor under, and agreeing to be bound by and become a
party to, this Agreement.  An Affiliated transferee of a Shareholder shall be
aggregated together with such Shareholder with respect to the holdings, rights
and obligations of such Shareholder under this Agreement.  Any attempt by a
Party to Transfer Ordinary Shares in violation of this Agreement shall be void
and the Company agrees it will not affect such a Transfer nor will it treat any
alleged transferee(s) as the holder of such Ordinary Shares.
 
2.4.4                        For the purposes of this Agreement, a "Transfer"
shall include to sell, assign, transfer, grant any right in, assign or dispose
of, by gift or otherwise (including by way of realization of a Pledge), or in
any way encumber, shares or other securities convertible into or exchangeable
for shares in the Company, including, if the transferor (other than Laser or
Oramed) is a holding company, whose primary activity is holding shares in the
Company or other securities convertible into or exchangeable for shares in the
Company, by way of a change of control in such transferor-company. For the
removal of doubt, it is hereby clarified that the pledge, lien, hypothecation or
mortgage (collectively, "Pledge") of any shares or other securities convertible
into or exchangeable for shares in the Company shall not be considered a
Transfer for the purposes of this Section 2.4.4., provided that the pledgee
agrees in writing towards the Company and the Shareholders to be bound by all
restrictions of Transfer set forth herein, including, without limitation, the
right of first refusal pursuant to Section 2.6 hereafter.

 
-3-

--------------------------------------------------------------------------------

 

2.5           Pre-emptive Right.  Until immediately prior to the closing of the
initial public offering of the Ordinary Shares (“IPO”), each Founding
Shareholder will have the right to purchase a pro rata portion (on an
as-converted basis) of any further issuance of share capital, or other rights or
securities convertible into or exchangeable for share capital, by the Company,
other than options (and the shares issuable upon exercise thereof) granted to
employees, consultants and directors under the employee equity incentive plan of
the Company. Each Founding Shareholder shall also be entitled to purchase the
pro rata portion of any other Founding Shareholder that does not exercise such
right.
 
2.6           Right of First Refusal
 
2.6.1                        If at any time prior to the closing of the IPO, any
Shareholder (the "Offeror") wishes to Transfer, other than to a Permitted
Transferee, all or any of its Ordinary Shares or other securities convertible
into or exchangeable for shares of the Company (the "Offered Securities"), the
Founding Shareholders and the CEO shall have the right to purchase all, or any
portion, of the Offered Securities on the same terms and conditions offered by
the Offeror, all in accordance with customary procedures set forth in the
Articles.
 
2.6.2                        Notwithstanding the foregoing, no Shareholder may
transfer Ordinary Shares to a competitor of the Company, without the prior
written consent of the Board and the Founding Shareholders, which in case of a
Founding Shareholder can be withheld in its sole and absolute discretion.
 
2.7           Drag-Along Rights.  Without derogating from the provisions of
Section 2.6 above, prior to an IPO, in the event that both Founding Shareholders
holding in the aggregate at such time the majority of the Company's issued and
outstanding share capital, accept an offer to sell all of their shares to a
third party (excluding to a Permitted Transferee), and such sale is conditioned
upon the sale of all remaining outstanding Ordinary Shares of the Company to
such third party, all other Shareholders shall be required, upon the Founding
Shareholders' request, to sell their shares in such transaction, on the same
terms and conditions, provided that the terms of such sale reflect a pre-money
valuation of the Company of at least $15,000,000.
 
2.8           Registration Rights.  In the event of an IPO in the United States,
the Company will grant demand and piggyback registration rights to the Founding
Shareholders on customary terms and conditions.

 
-4-

--------------------------------------------------------------------------------

 

3.           Funding.  In the event the Company has not obtained third party
financing on or prior to the first year anniversary of this Agreement, or such
other date mutually agreed upon by the Founding Shareholders, each Founding
Shareholder shall make a capital contribution to the Company in the amount of
$150,000 (the “Second Financing”).  Subject to Section 2.6 above (mutatis
mutandis), each Founding Shareholder may elect to allow a third party introduced
by such Founding Shareholder to invest an amount equal to all or a portion of
such Founding Shareholder’s Second Financing obligation, provided that the terms
of such investment reflect a pre-money valuation of the Company of at least
$5,000,000 and that, at the election of the other Founding Shareholder, up to
one half of the third party's investment shall count toward such other Founding
Shareholder's Second Financing obligation.  Notwithstanding the foregoing, in
order to allow the CEO to maintain beneficial ownership of 9.9% of the Company
(on a fully diluted basis) as of the closing of the Second Financing, the
Company will provide the CEO with the opportunity to contribute $15,000 to the
Company upon the closing of the Second Financing, whether or not a third party
participates in the Second Financing.  If the CEO shall not contribute such
amount or if a third party participates in the Second Financing, the Company
shall issue Ordinary Shares in consideration for the investments in the Second
Financing; if the CEO contributes such amount, but no third party participates
in the Second Financing, then such Ordinary Shares shall be issued at the same
valuation as the Original Shares; otherwise, all such Ordinary Shares shall be
issued at the valuation of the third party's investment in the Second Financing.
 
4.
Corporate Governance; Management.

 
4.1           Shareholders Meetings.
 
4.1.1                        The quorum for meetings of the Shareholders shall
be the presence, in person or by proxy, of at least 2 (two) Shareholders,
holding shares conferring a majority of the outstanding voting power of the
Company, provided, however, that as long as a Founding Shareholder holds 10%
(ten percent) or more of the issued and outstanding share capital of the
Company, a legal quorum shall require the presence (in person or by proxy) of
such Founding Shareholder.
 
4.1.2                        If within half an hour from the time appointed for
the meeting a quorum is not present, the meeting shall stand adjourned to the
same day in the following week at the same time and place, or to such other
date, time and place as the Board of Directors may determine. If a notice of the
adjourned meeting has been given to the Shareholders, and a quorum is not
present at the adjourned meeting within half an hour from the time appointed for
the meeting, then any Shareholder present, in person or by proxy, shall be a
quorum, and shall be entitled to deliberate and to resolve in respect of the
matters for which the original meeting was convened. No business shall be
transacted at any adjourned meeting except business which might lawfully have
been transacted at the meeting as originally called.
 
4.1.3                        Other than as described in Section 4.2 below, a
resolution shall be deemed adopted by the Shareholders if approved, in person or
by proxy, by the holders of more than 50% of the voting power represented at the
general meeting and voting thereon.
 
4.2           Major Decisions; Shareholders.  Each of the following matters may
only be approved with the prior written consent of each Founding Shareholder,
for so long as such Founding Shareholder holds 20% or more of the issued and
outstanding share capital of the Company, regardless of whether such matter
might otherwise be deemed to be within the competence of the Board of Directors:
 
4.2.1                        Any change in the number of directors of the
Company or the manner of their selection.

 
-5-

--------------------------------------------------------------------------------

 

4.2.2                        Any amendment of the Articles that adversely
affects the rights of such Founding Shareholder.
 
4.2.3                        The merger, reorganization, consolidation or change
of control transaction with or into any other entity, other than a bona fide
investment transaction or a purchase of shares from an existing Shareholder of
the Company.
 
4.2.4                        Changing the independent auditor of the Company.
 
4.2.5                        The liquidation, dissolution or winding up of the
Company or termination of the Company’s activities.
 
4.3           Board of Directors.  The management of the Company shall be
supervised and directed by the Board of Directors.  The Board of Directors shall
initially consist of four members: one representative designated by Oramed (the
“Oramed Board Member”), one representative designated by Laser (the “Laser Board
Member”), the CEO and an independent director mutually appointed by the Founding
Shareholders, provided, however, that the rights of any Founding Shareholder
under this Section 4.3 shall not apply if its holdings in the Company constitute
less than 20% of the outstanding share capital.  The Company shall not pay
director fees to the CEO, the Oramed Board Member or the Laser Board Member.
 
4.4           Chairman.  The Board of Directors shall appoint one director to
serve as Chairman of the Board of Directors. The Chairman shall be unanimously
appointed by the Board of Directors and shall not have a casting vote in
addition to his or her vote as a director.
 
4.5           Management.  The day-to-day operations of the Company will be
managed by the CEO, who will report to the Board of Directors.
 
4.6           Board Meetings.  The quorum for meetings of the Board of Directors
shall be two directors, provided that the Oramed Board Member and the Laser
Board Member are present, to the extent he or she is permitted to participate
under applicable law. Other than as described in Section 4.8 below, resolutions
of the Board of Directors shall be passed by a majority of the directors present
and lawfully entitled to vote thereon.
 
4.7           Deadlock Resolution.  If the Board of Directors is unable to adopt
a resolution regarding a significant matter due to a tie vote  (a “Deadlock”),
the Deadlock shall be resolved in accordance with the following procedure:
within three "business days" (i.e., a day (other than a Friday or Saturday ) on
which banks are permitted to be open and transact business in Israel) of the
date of the meeting of the Board of Directors in which the Deadlock arose, the
Founding Shareholders shall mutually appoint an additional director to the Board
of Directors.  The Board of Directors shall then convene a meeting and attempt
to resolve the Deadlock.
 
4.8           Major Decisions; Boards of Directors. Each of the following
matters may only be approved with the prior written consent of each of the
Oramed Board Member and the Laser Board Member, for so long as each of Oramed
and Laser, respectively, holds 20% or more of the issued and outstanding share
capital of the Company, regardless of whether such matter might otherwise be
deemed to be part of the day-to-day management of the Company:
 
4.8.1                        Any sale or other disposition of material assets of
the Company outside the ordinary course of business.

 
-6-

--------------------------------------------------------------------------------

 

4.8.2                        Any contract or arrangement, or amendment thereto,
between the Company or a subsidiary thereof, on the one hand, and any officer,
director, Shareholder or Permitted Transferee of the foregoing, on the other
hand.
 
4.8.3                        Taking on loans.
 
4.8.4                        Entering a new business area, other than a new
field of development pursuant to the License Agreement.
 
4.8.5                        The merger, reorganization, consolidation or change
of control transaction, other than a bona fide investment transaction or a
purchase of shares from an existing shareholder, of the Company with or into any
other entity
 
4.8.6                        The approval of the Business Plan (as defined in
Section 4.11 below) and any material deviation therefrom or material
modifications thereto.
 
4.8.7                        Declaration or payment of any dividend or other
distribution by the Company.
 
4.8.8                        Making any loans, advances, liens or guarantees
outside the ordinary course of business.
 
4.8.9                        Effecting an IPO and selecting the managing
underwriter thereof.
 
4.8.10                     The hiring, compensation or termination of the CEO.
 
4.9           Indemnification and Insurance.  The Company will undertake to
indemnify its directors and officers to the fullest extent permitted by
applicable law for such individuals' service as officers and directors and to
advance expenses (including all reasonable legal fees incurred by any such
individual in connection with such indemnification upon the receipt of the
signed statement by the indemnified individual agreeing to reimburse the Company
for such advance in the event it is ultimately determined that any such
individual is not entitled to be indemnified against such expenses), and shall
maintain Directors and Officers Liability Insurance on customary terms and
conditions.
 
4.10         Limitation on Liability. Subject to applicable law, neither the
directors nor the officers shall be liable to the Shareholders or the Company
for monetary damages for an act or omission in such person's capacity as a
director or officer, except for (i) acts of willful misconduct or recklessness,
(ii) any transaction from which the director or officer derived, directly or
indirectly, an improper personal benefit or (iii) fines imposed upon him or her.
 
4.11         Business Plan. The CEO shall propose to the Board of Directors an
annual business plan of the Company, including the annual budget, the R&D plan
and other major factors in the Company’ operations (the "Business Plan").  The
business of the Company shall be conducted in accordance with such Business
Plan. The initial Business Plan of the Company for 2010 shall be proposed within
30 days of the Closing, and the Business Plan for subsequent fiscal years shall
be proposed 30 days before the end of the prior fiscal year.
 
4.12         Information Rights. For as long as any Founding Shareholder is the
holder of 5% of the issued and outstanding share capital of the Company, it
shall be entitled to full transparency of the Company’s affairs, including the
right to receive, promptly upon request, financial information and to inspect
the books of the Company, subject to Section 5.3 below.

 
-7-

--------------------------------------------------------------------------------

 

4.13         Bank Account; Signatory Rights.
 
4.13.1                      The Company shall open and maintain a bank account
according to a resolution of the Board of Directors, into which all income and
receipts of the Company will be deposited and from which all expenses of the
Company will be paid.
 
4.13.2                      The initial signature rights of the Company shall be
as follows: (i) the signature of the CEO, together with the Company’s seal or
printed name, shall bind the Company with respect to payments of up to $5,000
each; and (ii) the joint signatures of the CEO and one director, or any two
directors, together with the Company’s seal or printed name, shall bind the
Company in any matters that do not require the approval of the Board or
Shareholders under applicable law, the Articles or this Agreement.
 
4.14         Accounting.  The Company’s initial independent auditor shall be
Kesselman & Kesselman, certified public accountants in Israel and a member of
PricewaterhouseCoopers International Limited.  The Company shall prepare
financial statements in accordance with both U.S. and Israeli generally accepted
accounting principles. The Company's fiscal year shall be the calendar year.
 
4.15         Consulting Services.  If any personnel of a Shareholder shall
provide consulting services to the Company from time to time, other than in the
capacity of a Board member, the Company will compensate such Shareholder on
market terms.
 
5.
Covenants.

 
5.1
Best Efforts.  Between the date of this Agreement and the Closing Date, each of
the Parties shall use its best efforts to cause the conditions in Section 9 to
be satisfied as soon as practicable prior to the Closing Date.

 
5.2
Publicity.  No Party shall issue a press release or cause any other publicity
with respect to the subject matter of this Agreement or the activities of the
Company without the consent of the Founding Shareholders or the Board of
Directors, except as required by applicable law or stock exchange rules, in
which case reasonable effort shall be made to coordinate the content and timing
of such publicity.

 
 
5.3
Confidentiality. Each Shareholder shall hold in strict confidence and shall
cause its directors, employees, consultants and advisors to hold in strict
confidence, all documents and information in its possession concerning the
Company and its business, including financial information and the entering into
and content of this Agreement (the "Confidential Information"), will use such
Confidential Information only in connection with its capacity as a Shareholder
and shall not disclose the same to any person; provided, however, that in the
event that a Shareholder is required by applicable law to disclose any
Confidential Information such Shareholder will first consult with the Company
and cooperate in an effort to minimize such disclosure of Confidential
Information to the greatest extent possible, and after such consultation shall
be entitled to disclose such Confidential Information to the extent required.
The obligations in this Section 5.3 will not apply to any information which (i)
is or becomes available to the public other than by breach of this Agreement by
the receiving party, (ii) is or has been rightfully received by the receiving
party from a third party, or disclosed by the disclosing party to a third party,
without any restrictions as to its use or disclosure, (iii) is or has been
independently developed by the receiving party, or (iv) is published or included
in any publication in accordance to a regulatory or stock market requirement or
request.

 
 
-8-

--------------------------------------------------------------------------------

 

 
5.4
Legal Representation; Expenses. The Founding Shareholders acknowledge that
attorneys at the same law firm are representing both Founding Shareholders and
the Company in connection with this Agreement, the License Agreement and the
establishment of the Company.  Accordingly, the fees of such firm incurred in
connection with such matters shall be borne by the Founding Shareholders and the
Company in three equal parts.  Such arrangement shall not apply to matters
relating specifically to one Founding Shareholder, such as the corporate
approval process of each Founding Shareholder.  Except as otherwise expressly
provided herein, whether or not the transactions contemplated herein are
consummated, each Party shall bear and pay all fees, costs and expenses
(including legal fees and accounting fees) that have been incurred or that are
incurred by such Party in connection with this Agreement and the transactions
contemplated herein.

 
 
5.5
Further Assurances. At any time and from time to time after the Closing Date,
the Parties hereto agree to (i) furnish, execute, acknowledge and deliver upon
reasonable request to each other such further assurances, documents, and
information and (ii) do all such further acts and things, all as the other Party
may reasonably request for the purpose of carrying out the intent of this
Agreement and any document referred to herein.

 
 
5.6
Notification. Between the date of this Agreement and the Closing Date, each
Party shall promptly notify the other Party in writing if it becomes aware of
any fact or condition that causes or constitutes a breach of any of its
representations and warranties as of the date of this Agreement, or if it
becomes aware of the occurrence after the date of this Agreement of any fact or
condition that could (except as expressly contemplated herein) cause or
constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. During the same period, each Party shall promptly
notify the other Party of the occurrence of any breach of any covenant,
agreement, undertaking or obligation of such Party or of the occurrence of any
event that may make the satisfaction of the conditions in Section 9 impossible
or not reasonably likely.

 
6.
Non-Solicitation; Specific Performance

 
6.1          Non-Solicitation. Each of the Parties and the Company hereby
undertakes that for as a long as such Party holds securities of the Company and
for a period of one (1) year thereafter, it shall not, and shall cause its
respective Affiliates not to, without the prior written consent of the other
Party or the Company, as applicable, directly or indirectly, whether by itself,
its employees, officers or agents and whether on its own account or on behalf of
or in conjunction with or through the medium of any person, firm or company or
otherwise howsoever, (with a view to employment or engagement) solicit or entice
away, or endeavour to solicit or entice away, from the other Party or the
Company any employee or officer of the other Party or the Company.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.2           Specific Performance.  The Parties expressly agree and acknowledge
that the detriment caused by any violation of any provision of this Agreement,
would be so severe and fundamental as to be impossible to quantify in monetary
damages.  Accordingly, the Parties agree that the Company and each Party shall
be entitled to obtain an order for specific performance of any and all
provisions this Agreement.  Nothing in this Section 6.3 shall be interpreted to
limit in any way any other legal or equitable remedies which may be or become
available as a result of a breach of any portion of this Agreement, including
(without limitation) monetary damages.
 
7.
Representations and Warranties.

 
7.1           Each of the Parties (including the Company, upon adoption of this
Agreement) hereby represents, warrants and undertakes with respect to itself, as
applicable, as follows:
 
7.1.1        Due Incorporation. It is a corporation duly organized and validly
existing under the laws in which it was incorporated, has all requisite
corporate power and authority to carry on its business as now being conducted
and it has all requisite corporate power to enter into and perform its
obligations under this Agreement and the License Agreement.
 
7.1.2        Due Authorization. The execution, delivery and performance of this
Agreement and the License Agreement and the consummation of the transactions
provided for herein and therein, have been duly authorized by all necessary
corporate action. This Agreement and the License Agreement constitute a valid
and legally binding obligation on its part, enforceable in accordance with its
and their terms. The execution and delivery by it of this Agreement and the
License Agreement, and the consummation by it of the transactions contemplated
hereby and thereby in accordance with the terms of this Agreement and the
License Agreement, do not and shall not as of Closing Date contravene or
conflict with (or constitute a violation of or breach of or default under or
give to others any rights, including rights of termination, cancellation or
acceleration): (i) its memorandum or articles of association or other corporate
governing documents; (ii) any provision of any law, regulation, judgment,
injunction, order or decree binding upon or applicable to it; or (iii) any
agreement, contract, lease or commitment to which it is a party or by which it
is bound.
 
7.1.3        Approvals. The execution, delivery and performance of this
Agreement and the License Agreement by it do not require any consent of, notice
of, or action by any person or governmental authority, which consent, notice or
action has not been made, given or otherwise accomplished and satisfactory
evidence thereof delivered to the other Party.
 
7.2           As of the Closing Date, the Company represents, warrants and
undertakes with respect to itself, as follows:

 
-10-

--------------------------------------------------------------------------------

 

7.2.1        Authorization; Valid Issuance.  (a) All corporate action on the
part of the Company, its directors and stockholders necessary for the
authorization, sale, issuance and delivery of the Original Shares, and the
performance of the Company's obligations hereunder has been taken prior to or on
the Closing Date; and (b) the Original Shares, when issued in compliance with
the provisions of this Agreement, will be duly authorized and validly issued,
fully paid and non-assessable, will have the rights, preferences, privileges and
restrictions set forth in this Agreement and the Articles.


7.2.2        Capitalization. Attached hereto as Exhibit B ("Capitalization
Table") is a true and correct capitalization table of the Company as of the
Closing Date. Except as set forth in the Capitalization Table, there are no
options, warrants or other securities, conversion privileges or other rights
presently outstanding or reserved to purchase or otherwise acquire any
authorized but unissued share capital or other securities of the Company.


8.
Term and Termination.

 
8.1           This Agreement shall remain in full force and effect until (i)
terminated pursuant to the written consent of both Founding Shareholders or (ii)
terminated by any Founding Shareholder if the Closing shall not have occurred
within 60 days of this Agreement other than due to the fault of such Founding
Shareholder.  In addition, this Agreement shall terminate in respect of any
Shareholder when such Shareholder no longer holds any Ordinary Shares.
 
8.2           Survival. Sections 4.9, 4.10, 5.3, 6.1, 6.2 and 10 (all
subsections) of this Agreement shall survive and continue to be effective after
the termination of this Agreement. The termination of this Agreement shall not,
in and by itself, affect the effectiveness of any agreement executed by the
Parties and/or the Company pursuant to this Agreement, and such agreements shall
continue to be effective until terminated in accordance with the terms thereof.
 
9.
Conditions to Closing.

 
9.1
Conditions to the Obligations of Laser.

 
The obligation of Laser to take the actions to be taken by it at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived in whole or in part by Laser):
 
9.1.1                        Incorporation of the Company.  The Company shall be
duly incorporated and validly existing under the laws of Israel.
 
9.1.2                        Representations and Warranties. Each of the
representations and warranties of Oramed set forth in this Agreement shall be
true and correct as of the date of this Agreement and as of the Closing Date,
with the same effect as though such representations and warranties had been made
on and as of the Closing Date.
 
9.1.3                        Covenants. All of the covenants, agreements,
undertakings and obligations that Oramed is required to perform or to comply
with pursuant to this Agreement at or prior to the Closing shall have been duly
performed.

 
-11-

--------------------------------------------------------------------------------

 

9.1.4                        Corporate Approval. Oramed shall have approved the
transactions contemplated herein in accordance with Israeli law.
 
9.1.5                        Delivery of Documents. Laser shall have received a
copy of the following documents:
 

 
(i)
A copy of the License Agreement duly executed by Oramed and the Company;

 
 
(ii)
A copy of the employment agreement duly executed by the Company and the CEO;

 
 
(iii)
A copy of the current and valid Articles; and

 
 
(iv)
A copy of a joinder agreement to this Agreement duly executed by the Company.

 
9.1.5                        No Action or Order. No action shall be pending and
no order shall have been issued which (i) involves a challenge to or seeks to
prohibit, delay or restrict the consummation of any of the transactions
contemplated herein or (ii) questions the validity or legality of any of the
transactions contemplated herein.
 
9.2
Conditions to the Obligations of Oramed.

 
The obligation of Oramed to take the actions to be taken by it at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived in whole or in part by Oramed):
 
9.2.1                        Representations and Warranties. Each of the
representations and warranties of Laser set forth in this Agreement shall be
true and correct as of the date of this Agreement and as of the Closing Date,
with the same effect as though such representations and warranties had been made
on and as of the Closing Date.
 
9.2.2                        Covenants. All of the covenants, agreements,
undertakings and obligations that Laser is required to perform or to comply with
pursuant to this Agreement at or prior to the Closing shall have been duly
performed.
 
9.2.3                        Shareholder Approval. The shareholders of Laser
shall have approved the transactions contemplated herein in accordance with
Israeli law.
 
9.2.4                        Delivery of Documents. Oramed shall have received a
copy of the following documents:
 
 
(i)
A copy of the License Agreement duly executed by the Company;

 
 
(ii)
A copy of the employment agreement duly executed by the Company and the CEO;

 
 
(iii)
A copy of the current and valid Articles; and

 
 
-12-

--------------------------------------------------------------------------------

 
 
 
(iv)
A copy of a joinder agreement to this Agreement duly executed by the Company.

 
9.2.5                        No Action or Order. No action shall be pending and
no order shall have been issued which (i) involves a challenge to or seeks to
prohibit, delay or restrict the consummation of any of the transactions
contemplated herein; or (ii) questions the validity or legality of any of the
transactions contemplated herein.
 
10.
Miscellaneous.

 
10.1         Relationship of the Parties.  No Party has the right to bind the
other Party in any manner whatsoever and nothing in this Agreement shall be
interpreted to make any Party the partner, agent or legal representative of any
other Party.
 
10.2         Assignment. This Agreement and the rights and obligations granted
and undertaken herein shall not be assigned by any Party without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, or in connection with a Transfer of Ordinary Shares in accordance with
Section 2 hereof.
 
10.3         Taxes. Each Party shall be solely responsible for its own tax
obligation. The Company shall make commercially reasonable efforts to
accommodate the tax planning considerations of the Parties.
 
10.4         Notice. Notice as required herein shall be delivered by hand, by
fax, by courier service, by electronic mail, or by registered or certified mail,
return receipt requested, postage prepaid. A notice shall be addressed to a
Party or the Company at the address listed below, or to another address which
may subsequently be specified in writing by a Party or the Company. A notice
shall be effective as of the date it is delivered if by hand or courier service;
if by fax, on the date of machine-confirmation receipt; if by electronic mail,
on the date of delivery; or for notices sent by mail, the earlier of the date of
receipt or five (5) business days after the postmark date. Notices to the
Parties shall be sent to the following:


If to Laser:
Laser Detect Systems Ltd.
11 ‎Granit St., Qiryat Arie
P.O. Box 10168
Petach Tikva 49514, Israel
Attention: [_________]
Tel: +972 3 927 7444
Fax: +972 3 927 7543
E-mail: [_________]
   
If to Oramed:
Oramed Ltd.
Hi-Tech Park 2/5, Givat-Ram
PO Box 39098
Jerusalem 91390, Israel
Attention: Yifat Zommer, CFO
Tel: +972 2 566 0001
Fax: +972 2 566 0004
E-mail: yifat@oramed.com


 
-13-

--------------------------------------------------------------------------------

 

10.5         Integration. This Agreement and the License Agreement (including
all Annexes and Exhibits hereto and thereto) are the complete and exclusive
statement of the understandings of the Parties with respect to the subject
matter contained herein, and supersede and merge all prior proposals and
understandings between the Parties, whether oral or written, in this regard.
 
10.6         Severability. In the event that any provision of this Agreement
shall be deemed unlawful or otherwise unenforceable, such provision shall be
severed from this Agreement and the balance of the Agreement shall continue in
full force and effect.
 
10.7         Governing Law and Jurisdiction. This Agreement shall be governed by
and construed solely according to the laws of the State of Israel, without
regard to the conflict of laws provisions thereof.  Any dispute arising under or
in relation to this Agreement shall be resolved by arbitration by one arbitrator
agreed by the Parties, in accordance with the Israeli Arbitration Law,
5728-1968.  The arbitrator shall have expertise in the area under dispute and
shall be appointed jointly by the Parties or, failing agreement thereon within
fourteen (14) days after either Party requests the submission of an issue to
arbitration, by the President of Israel Bar.  The arbitrators shall apply
substantive law but shall not be bound by the laws relating to procedure. The
arbitrator shall render a decision in writing stating his reasons therefore
within 14 days from the last hearing of the Parties.  The fees and expenses of
the arbitrator shall be borne by the Parties equally unless otherwise determined
by the arbitrator, but each Party shall pay its own expenses incurred in the
arbitration. The arbitration process set out herein shall be the sole method for
resolving any disputes that may arise under this Agreement; provided, however,
that a party may commence legal proceedings and/or seek interlocutory or other
conservatory relief whether for the purpose of protecting that party’s rights
under applicable limitation or prescription rules or otherwise. For such
purposes, each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Tel-Aviv courts, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court.
 
10.8         Non-waiver of rights. The waiver of a breach or default shall not
constitute the waiver of any subsequent breach or default.
 
10.9         Captions. The captions, titles and subtitles contained in this
Agreement are for convenience only and shall not affect the construction or
interpretation of any provision hereof.
 
10.10       Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which shall
constitute but one instrument. The exchange of an executed Agreement (in
counterparts or otherwise) by facsimile transmission or by electronic delivery
in .pdf format or the like shall be sufficient to bind the parties to the terms
and conditions of this Agreement, as an original.
 
10.11       Scriveners; Joint Negotiations. The provisions of this Agreement
were negotiated by the Parties and this Agreement shall be deemed to have been
drafted by all of the Parties.
 
10.12       Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term hereof may be waived only with the written
consent of all of the Parties hereto.  No delay or omission to exercise any
right, power, or remedy accruing to any Party upon any breach or default under
this Agreement, shall be deemed a waiver of any other breach or default
theretofore or thereafter occurring.
 
[Signature page follows]

 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Joint Venture Agreement as of
the day and year first above written.


LASER DETECT SYSTEMS LTD.


By:
_____________________________________
 
Name:
_____________________________________
 
Title:
_____________________________________
 



ORAMED LTD.


By:
_____________________________________
 
Name:
_____________________________________
 
Title:
_____________________________________
 


 
-15-

--------------------------------------------------------------------------------

 

Exhibit A
 
License Agreement

 
-16-

--------------------------------------------------------------------------------

 

Exhibit B
 
Capitalization Table
 
Shareholder
 
Amount of Shares
   
Percentage
 
Laser Detect Systems Ltd.
    5,000       50 %
Oramed Ltd.
    5,000       50 %
TOTAL
    10,000       100 %


 
-17-

--------------------------------------------------------------------------------

 
